Order entered November 28, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00941-CR

                          ANTHONY RASHAD GEORGE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76714-S

                                             ORDER
       Before the Court is Official Court Reporter Lisa V. Jackson’s November 26, 2018 third

request for an extension of time to file the reporter’s record. We GRANT the request and extend

the time to file the reporter’s record until December 31, 2018.

       If Ms. Jackson fails to file the record by December 31, 2018, the Court may utilize its

available remedies, including ordering that she not sit until the reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Amber Givens-Davis, Presiding Judge, 282nd Judicial District Court; to Lisa V.

Jackson, official court reporter, 282nd Judicial District Court; and to counsel for the parties.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE